Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
This application contains claims directed to the following patentably distinct species: Fig. 21A, Fig. 21C, and Fig. 21D. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of the species. Fig. 21A detects multiplicands having a value of zero. Fig. 21C detects multiplicands having an absolute value less than a threshold. Fig. 21D detects multiplicands having values within a threshold of a constant. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search. Species of Fig. 21A requires searching for detecting of multiplicands having a zero value in a matrix FMA operation. Fig. 21C requires searching for multiplicands having an absolute value less than a threshold in a matrix FMA operation. Fig. 21D requires searching for multiplicands having values within a threshold of a constant for a matrix FMA operation.
This application further contains claims directed to the following patentably distinct species: A) Paragraphs 187 and 188 B) Paragraph 189 and C) Paragraph 190. The the claims to the different species recite the mutually exclusive characteristics of the species. Paragraphs 187/188 disclose checking during the execution stage/scheduling stage whether a zero-valued or inconsequential product would be generated. Paragraph 189 discloses a field, appended ahead of time, in each element of the source matrix indicates that the element would generate an inconsequential product. Paragraph 190 discloses a non-zero mask with a bit for each element indicating that element be skipped. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 9-11, 19, 20, 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search. Species of Paragraphs 187/188 requires searching for the execution stage/scheduling stage checking whether a zero-valued or inconsequential product would be generated. Species of Paragraph 189 requires searching for a skip-me field, appended ahead of time, to each matrix element. Species of Paragraph 190 requires searching for a non-zero mask in the instruction, the mask having a bit for each element to be skipped.
Species A, B, and C are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Dave Nicholson on 2/19/2021 to request an oral election to the above restriction requirement. However, no response has been received in response to the Examiner’s message.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995. The examiner can normally be reached on Mon-Fri from 8 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached at telephone number (571) 272-4169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JYOTI MEHTA/Primary Examiner, Art Unit 2182